FINAL ORDER
On a prior day came the Claimant, by counsel, James R. Watson, and came the Respondent, by counsel, JohnS. Dalporto, Senior Assistant Attorney General, and Jeffrey G. Blaydes, Assistant Attorney General, who represented to the Court that the matters at issue in this claim have been fully compromised and settled, subject to the approval of this Court and the Legislature, and that the parties have agreed that the sum of fifty thousand dollars ($50,000.00) should be paid to the claimant and that such sum includes any and all claims, causes of action, counterclaims, affirmative defenses, interest, and/or set-offs, of whatever design or character which each respective party may have or hereafter have by reason of the events more particularly described, set forth and/or elicited in the pleadings and prior proceedings of this claim, with the exception of any and all claims which the State or the Rail Authority may now have or in the future may have against Amtrac for latent defects or warranty obligations or both.
Upon consideration of all of which, it is hereby ORDERED that the Claimant is granted an award in the total amount of fifty thousand dollars ($50,000.00).
David W. Baker, Presiding Judge
Seen and Approved by: